DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1 and 9–20 is/are pending.
Claim(s) 2–8 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 March 2021 was filed after the mailing date of the non-final Office Action on 20 November 2020.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 20 May 2021.  These drawings are unacceptable.

The drawings are objected to because the lead line of reference character 9005 does not designate a part in FIG. 12. The amendments to FIG. 12 appear to have removed a portion of the part, which reference character 9005 is intended to designate. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
NEGATIVE ELECTRODE ACTIVE MATERIAL INCLUDING SILICON, GERMANIUM, OR TIN CORE COVERED WITH PHOSPHORIC ACID-CONTAINING COMPOUND.

Claim Objections
Applicants' amendment(s) have overcome the objection(s) of claim(s) 3.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 3–5, 8, and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim 10 recites the limitation "wherein the core portion is a thin film having an average thickness of 10 nm or less." Applicants have indicated this limitation is supported by paragraph [0024]. Paragraph [0024] describes a thickness of a covering portion. The limitation recited in claim 10 is directed to a thickness of a core portion. Emphasis added. Paragraph [0024] does not describe a thickness of a core portion. Therefore, claim 10 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 102
Claim(s) 1, 9, and 11–20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuyoshi et al. (WO 2015/125784 A1, hereinafter Tsuyoshi).
Regarding claim 1, Tsuyoshi discloses a negative electrode active material (FIG. 1, [0081]) comprising:
a core portion containing at least one of silicon, tin, or germanium (see Si, [0081]); and
a covering portion (see lithium phosphate, [0098]) covering at least a part of a surface of the core portion (FIG. 1, [0081]), wherein
the covering portion contains a phosphoric acid-containing compound (see lithium phosphate, [0077]),
wherein the phosphoric acid-containing compound is represented by Formula (1) (see Li 3 PO 4, [0077]):
Li-zPxOy … (1) (see Li 3 PO 4, [0077])
wherein z is 0.1 ≤ z ≤ 3, x is 0.5 ≤ x ≤ 2, and y is 1 ≤ y ≤ 5 (see Li 3 PO 4, [0077]),
wherein the core portion is selected from the group consisting of crystalline silicon, amorphous silicon, silicon oxide, a silicon alloy, crystalline tin, amorphous tin, tin oxide, a tin alloy, crystalline germanium, amorphous germanium, germanium oxide, or a germanium alloy (see Si, [0013]), and
wherein the covering portion further contains at least one of carbon, a hydroxide, an oxide, a carbide, a nitride, a fluoride, a hydrocarbon molecule, or a polymer compound and in an amount of 0.05 mass % or more and 10 mass % or less (see resol-type resin, [0076]).
Regarding claim 9, Tsuyoshi discloses all claim limitations set forth above and further discloses a negative electrode active material:
the core portion has a particulate shape, a layered shape, or a three-dimensional shape (see particles, [0081]).
Regarding claim 11, Tsuyoshi discloses all claim limitations set forth above and further discloses a negative electrode active material:
wherein the covering portion covers the core portion as a whole (FIG. 1, [0081]).
Regarding claim 12
a core portion containing at least one of silicon, tin, or germanium (see Si, [0081]); and
a covering portion (see lithium phosphate, [0098]) covering at least a part of a surface of the core portion (FIG. 1, [0081]), wherein
the covering portion contains a phosphoric acid-containing compound (see lithium phosphate, [0077]),
wherein the phosphoric acid-containing compound is represented by Formula (1) (see Li 3 PO 4, [0077]):
Li-zPxOy … (1) (see Li 3 PO 4, [0077])
wherein z is 0.1 ≤ z ≤ 3, x is 0.5 ≤ x ≤ 2, and y is 1 ≤ y ≤ 5 (see Li 3 PO 4, [0077]),
wherein the core portion is selected from the group consisting of crystalline silicon, amorphous silicon, silicon oxide, a silicon alloy, crystalline tin, amorphous tin, tin oxide, a tin alloy, crystalline germanium, amorphous germanium, germanium oxide, or a germanium alloy (see Si, [0013]), and
wherein the covering portion further contains at least one of carbon, a hydroxide, an oxide, a carbide, a nitride, a fluoride, a hydrocarbon molecule, or a polymer compound and in an amount of 0.05 mass % or more and 10 mass % or less (see resol-type resin, [0076]).
Regarding claim 13
a core portion containing at least one of silicon, tin, or germanium (see Si, [0081]); and
a covering portion (see lithium phosphate, [0098]) covering at least a part of a surface of the core portion (FIG. 1, [0081]), wherein
the covering portion contains a phosphoric acid-containing compound (see lithium phosphate, [0077]),
wherein the phosphoric acid-containing compound is represented by Formula (1) (see Li 3 PO 4, [0077]):
Li-zPxOy … (1) (see Li 3 PO 4, [0077])
wherein z is 0.1 ≤ z ≤ 3, x is 0.5 ≤ x ≤ 2, and y is 1 ≤ y ≤ 5 (see Li 3 PO 4, [0077]),
wherein the core portion is selected from the group consisting of crystalline silicon, amorphous silicon, silicon oxide, a silicon alloy, crystalline tin, amorphous tin, tin oxide, a tin alloy, crystalline germanium, amorphous germanium, germanium oxide, or a germanium alloy (see Si, [0013]), and
wherein the covering portion further contains at least one of carbon, a hydroxide, an oxide, a carbide, a nitride, a fluoride, a hydrocarbon molecule, or a polymer compound and in an amount of 0.05 mass % or more and 10 mass % or less (see resol-type resin, [0076]).
Regarding claim 14, Tsuyoshi discloses all claim limitations set forth above and further discloses a battery:
wherein the electrolyte contains an electrolytic solution (see electrolytic solution, [0085]).
claim 15, Tsuyoshi discloses all claim limitations set forth above and further discloses a battery:
wherein the electrolytic solution contains fluoroethylene carbonate (see fluoroethylene carbonate, [0085]).
Regarding claim 16, Tsuyoshi discloses a battery pack comprising a battery; and a control unit configured to control the battery, wherein the battery comprises a negative electrode containing a negative electrode active material; a positive electrode; and an electrolyte (see lithium ion secondary battery, [0002]), wherein the negative electrode active material comprises:
a core portion containing at least one of silicon, tin, or germanium (see Si, [0081]); and
a covering portion (see lithium phosphate, [0098]) covering at least a part of a surface of the core portion (FIG. 1, [0081]), wherein
the covering portion contains a phosphoric acid-containing compound (see lithium phosphate, [0077]),
wherein the phosphoric acid-containing compound is represented by Formula (1) (see Li 3 PO 4, [0077]):
Li-zPxOy … (1) (see Li 3 PO 4, [0077])
wherein z is 0.1 ≤ z ≤ 3, x is 0.5 ≤ x ≤ 2, and y is 1 ≤ y ≤ 5 (see Li 3 PO 4, [0077]),
wherein the core portion is selected from the group consisting of crystalline silicon, amorphous silicon, silicon oxide, a silicon alloy, crystalline tin, amorphous tin, tin oxide, a tin alloy, crystalline germanium, amorphous germanium, germanium oxide, or a germanium alloy (see Si, [0013]), and
wherein the covering portion further contains at least one of carbon, a hydroxide, an oxide, a carbide, a nitride, a fluoride, a hydrocarbon molecule, or a polymer compound and in an amount of 0.05 mass % or more and 10 mass % or less (see resol-type resin, [0076]).
Regarding claim 17, Tsuyoshi electronic device comprising a battery, wherein the electronic device receives power supply from the battery, wherein the battery comprises a negative electrode containing a negative electrode active material; a positive electrode; and an electrolyte (see lithium ion secondary battery, [0002]), wherein the negative electrode active material comprises:
a core portion containing at least one of silicon, tin, or germanium (see Si, [0081]); and
a covering portion (see lithium phosphate, [0098]) covering at least a part of a surface of the core portion (FIG. 1, [0081]), wherein
the covering portion contains a phosphoric acid-containing compound (see lithium phosphate, [0077]),
wherein the phosphoric acid-containing compound is represented by Formula (1) (see Li 3 PO 4, [0077]):
Li-zPxOy … (1) (see Li 3 PO 4, [0077])
wherein z is 0.1 ≤ z ≤ 3, x is 0.5 ≤ x ≤ 2, and y is 1 ≤ y ≤ 5 (see Li 3 PO 4, [0077]),
wherein the core portion is selected from the group consisting of crystalline silicon, amorphous silicon, silicon oxide, a silicon alloy, crystalline tin, 
wherein the covering portion further contains at least one of carbon, a hydroxide, an oxide, a carbide, a nitride, a fluoride, a hydrocarbon molecule, or a polymer compound and in an amount of 0.05 mass % or more and 10 mass % or less (see resol-type resin, [0076]).
Regarding claim 18, Tsuyoshi discloses an electrically driven vehicle comprising a battery; a converter configured to receive power supply from the battery and convert the power into a driving force of the vehicle; and a controller configured to perform information processing on vehicle control based on information on the battery, wherein the battery comprises a negative electrode containing a negative electrode active material; a positive electrode; and an electrolyte (see lithium ion secondary battery, [0002]), wherein the negative electrode active material comprises:
a core portion containing at least one of silicon, tin, or germanium (see Si, [0081]); and
a covering portion (see lithium phosphate, [0098]) covering at least a part of a surface of the core portion (FIG. 1, [0081]), wherein
the covering portion contains a phosphoric acid-containing compound (see lithium phosphate, [0077]),
wherein the phosphoric acid-containing compound is represented by Formula (1) (see Li 3 PO 4, [0077]):
Li-zPxOy
wherein z is 0.1 ≤ z ≤ 3, x is 0.5 ≤ x ≤ 2, and y is 1 ≤ y ≤ 5 (see Li 3 PO 4, [0077]),
wherein the core portion is selected from the group consisting of crystalline silicon, amorphous silicon, silicon oxide, a silicon alloy, crystalline tin, amorphous tin, tin oxide, a tin alloy, crystalline germanium, amorphous germanium, germanium oxide, or a germanium alloy (see Si, [0013]), and
wherein the covering portion further contains at least one of carbon, a hydroxide, an oxide, a carbide, a nitride, a fluoride, a hydrocarbon molecule, or a polymer compound and in an amount of 0.05 mass % or more and 10 mass % or less (see resol-type resin, [0076]).
Regarding claim 19, Tsuyoshi discloses a power storage apparatus comprising a battery, wherein the power storage apparatus supplies power to an electronic device connected to the battery, wherein the battery comprises a negative electrode containing a negative electrode active material; a positive electrode; and an electrolyte (see lithium ion secondary battery, [0002]), wherein the negative electrode active material comprises:
a core portion containing at least one of silicon, tin, or germanium (see Si, [0081]); and
a covering portion (see lithium phosphate, [0098]) covering at least a part of a surface of the core portion (FIG. 1, [0081]), wherein
the covering portion contains a phosphoric acid-containing compound (see lithium phosphate, [0077]),
wherein the phosphoric acid-containing compound is represented by Formula (1) (see Li 3 PO 4, [0077]):
Li-zPxOy … (1) (see Li 3 PO 4, [0077])
wherein z is 0.1 ≤ z ≤ 3, x is 0.5 ≤ x ≤ 2, and y is 1 ≤ y ≤ 5 (see Li 3 PO 4, [0077]),
wherein the core portion is selected from the group consisting of crystalline silicon, amorphous silicon, silicon oxide, a silicon alloy, crystalline tin, amorphous tin, tin oxide, a tin alloy, crystalline germanium, amorphous germanium, germanium oxide, or a germanium alloy (see Si, [0013]), and
wherein the covering portion further contains at least one of carbon, a hydroxide, an oxide, a carbide, a nitride, a fluoride, a hydrocarbon molecule, or a polymer compound and in an amount of 0.05 mass % or more and 10 mass % or less (see resol-type resin, [0076]).
Regarding claim 20, Tsuyoshi discloses a power system comprising a battery, wherein the power system receives power supply from the battery, wherein the battery comprises a negative electrode containing a negative electrode active material; a positive electrode; and an electrolyte (see lithium ion secondary battery, [0002]), wherein the negative electrode active material comprises:
a core portion containing at least one of silicon, tin, or germanium (see Si, [0081]); and
a covering portion (see lithium phosphate, [0098]) covering at least a part of a surface of the core portion (FIG. 1, [0081]), wherein
the covering portion contains a phosphoric acid-containing compound (see lithium phosphate, [0077]),
wherein the phosphoric acid-containing compound is represented by Formula (1) (see Li 3 PO 4, [0077]):
Li-zPxOy … (1) (see Li 3 PO 4, [0077])
wherein z is 0.1 ≤ z ≤ 3, x is 0.5 ≤ x ≤ 2, and y is 1 ≤ y ≤ 5 (see Li 3 PO 4, [0077]),
wherein the core portion is selected from the group consisting of crystalline silicon, amorphous silicon, silicon oxide, a silicon alloy, crystalline tin, amorphous tin, tin oxide, a tin alloy, crystalline germanium, amorphous germanium, germanium oxide, or a germanium alloy (see Si, [0013]), and
wherein the covering portion further contains at least one of carbon, a hydroxide, an oxide, a carbide, a nitride, a fluoride, a hydrocarbon molecule, or a polymer compound and in an amount of 0.05 mass % or more and 10 mass % or less (see resol-type resin, [0076]).

Claim Rejections - 35 USC § 103
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuyoshi (WO 2015/125784 A1).
Regarding claim 10, Tsuyoshi discloses all claim limitations set forth above and further discloses a negative electrode active material:
wherein the core portion is a thin film having an average thickness of 10 nm or more and 5,000 nm or less (see diameter, [0015]).
Although Tsuyoshi does not explicitly disclose a range of 10 nm or less, Tsuyoshi does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in In re Malagari, 182 USPQ 549.

Response to Arguments
Applicant's arguments with respect to the title have been fully considered but they are not persuasive.
Applicants argue the title addresses the objection to the title (P7/¶3). The amended title has not been amended as suggest by the Office. The title does not include "SILICON, GERMANIUM, OR TIN." All the claims include limitation directed to a core portion including silicon, germanium, or tin. The title should reference silicon, germanium, and tin to be indicative of what is claimed. Therefore, the title does not completely address the objection to the title.

Applicant’s arguments with respect to claim(s) 1 and 9–20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725